      Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 1 of 9




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________

ALEXANDER SHAULOV, individually and on
behalf of all others similarly situated,

       Plaintiff,                                          Case No.: 1:20-cv-00417

v.

SOUTHWEST CREDIT SYSTEMS, L.P.

      Defendant.
________________________________________

                DEFENDANT SOUTHWEST CREDIT SYSTEMS, L.P.’S
               ANSWER TO PLAINTIFF’S CLASS ACTION COMPLAINT

       Defendant Southwest Credit Systems, L.P., by and through its undersigned attorneys,

Lippes Mathias Wexler Friedman LLP, answering the Complaint, on information and belief:

                                      INTRODUCTION

       1.      SWC admits that Plaintiff seeks to recover for alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”). SWC denies that it has

committed any violation of the FDCPA against Plaintiff.

                                 JURISDICTION AND VENUE

       2.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 2; therefore, SWC denies the same.

       3.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 3; therefore, SWC denies the same.

       4.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 4; therefore, SWC denies the same.




                                               1
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 2 of 9




                                              PARTIES

       5.       SWC admits that Plaintiff is an individual. SWC lacks knowledge or information

sufficient to form a belief as to the truth of the remainder of Paragraph 5; therefore, SWC denies

the same.

       6.       SWC admits Paragraph 6.

       7.       SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 7; therefore, SWC denies the same.

       8.       SWC admits Paragraph 8.

       9.       SWC admits Paragraph 9.

       10.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 10; therefore, SWC denies the same.

       11.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 11; therefore, SWC denies the same.

       12.      SWC admits that it, at times, acts as a “debt collector” as that term is defined by

the FDCPA; however, SWC lacks knowledge or information sufficient to form a belief as to

whether it has done so regarding this matter and therefore denies the same.

       13.      SWC admits that it, at times, acts as a “debt collector” as that term is defined by

the FDCPA; however, SWC lacks knowledge or information sufficient to form a belief as to

whether it has done so regarding this matter and therefore denies the same.

                   THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN

       14.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 14.



                                                 2
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 3 of 9




       15.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 15.

       16.      The allegations in Paragraph 16 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 16.

       17.      The allegations in Paragraph 17 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 17.

       18.      The allegations in Paragraph 18 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 18.

       19.      The allegations in Paragraph 19 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 19.

       20.      The allegations in Paragraph 20 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 20.

                          ALLEGATIONS SPECIFIC TO PLAINTIFF

       21.      SWC admits Paragraph 21.

       22.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 22; therefore, SWC denies the same.

       23.      SWC lacks knowledge or information sufficient to form a belief as to the truth of



                                                3
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 4 of 9




Paragraph 23; therefore, SWC denies the same.

       24.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 24; therefore, SWC denies the same.

       25.      SWC admits Paragraph 25.

       26.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 26; therefore, SWC denies the same.

       27.      The letter attached to Plaintiff’s Complaint as exhibit 1 speaks for itself and no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 27.

       28.      The letter attached to Plaintiff’s Complaint as exhibit 1 speaks for itself and no

response is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 28.

       29.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 29; therefore, SWC denies the same.

       30.      SWC denies Paragraph 30.

       31.      SWC lacks knowledge or information sufficient to form a belief as to the truth of

Paragraph 31; therefore, SWC denies the same.

       32.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 32.

       33.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 33.



                                                4
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 5 of 9




       34.      SWC denies Paragraph 34.

                                          FIRST COUNT
                                Violation of 15 U.S.C. § 1692g(a)(1)

       35.      SWC repeats and realleges the foregoing paragraphs as if fully restated herein.

       36.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 36.

       37.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 37.

       38.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 38.

       39.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 39.

       40.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 40.

       41.      SWC denies Paragraph 41.

       42.      The allegations in Paragraph 42 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 42.

       43.      SWC denies Paragraph 43.


                                                 5
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 6 of 9




       44.      SWC denies Paragraph 44.

       45.      SWC denies Paragraph 45.

       46.      SWC denies Paragraph 46.

       47.      SWC denies Paragraph 47.

       48.      SWC denies Paragraph 48.

                                        SECOND COUNT
                   Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)

       49.      SWC repeats and realleges the foregoing paragraphs as if fully restated herein.

       50.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 50.

       51.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 51.

       52.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, SWC denies each and every allegation in

Paragraph 52.

       53.      The allegations in Paragraph 53 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 53.

       54.      The allegations in Paragraph 54 constitute conclusions of law, to which no

response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 54.

       55.      The allegations in Paragraph 55 constitute conclusions of law, to which no


                                                 6
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 7 of 9




response is required. To the extent that a response is required, SWC denies each and every

allegation in Paragraph 55.

        56.      SWC asserts that that, because the letter is attached to Plaintiff’s Complaint, the

letter speaks for itself.

        57.      SWC denies Paragraph 57.

        58.      SWC denies Paragraph 58.

        59.      SWC denies Paragraph 59.

        60.      SWC denies Paragraph 60.

        61.      SWC denies Paragraph 61.

        62.      SWC denies Paragraph 62.

        63.      SWC denies Paragraph 63.

        64.      SWC denies Paragraph 64.

                                        CLASS ALLEGATIONS

        65.      SWC admits that Plaintiff brings this action as a class action on behalf of all

persons similarly situated in the State of New York.

        66.      SWC admits that Plaintiff seeks to certify a class as defined in this Paragraph.

SWC denies that this case is proper for class certification.

        67.      SWC admits that this action seeks a finding as described in this Paragraph. SWC

denies that this case is proper for class certification.

        68.      SWC denies Paragraph 68.         SWC denies that this case is proper for class

certification.

        69.      SWC denies Paragraph 69.         SWC denies that this case is proper for class

certification.



                                                    7
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 8 of 9




        70.      SWC denies Paragraph 70.         SWC denies that this case is proper for class

certification.

        71.      SWC denies Paragraph 71.         SWC denies that this case is proper for class

certification.

                                          JURY DEMAND

        72.      SWC admits that Plaintiff demands a trial by jury.

                                FIRST AFFIRMATIVE DEFENSE

        73.      Any violation, if it occurred, was the result of a bona fide error.

                              SECOND AFFIRMATIVE DEFENSE

        74.      Plaintiff’s damages, if any, are the result of the actions of third parties over whom

SWC has no control.

                                THIRD AFFIRMATIVE DEFENSE

        75.      Plaintiff’s damages, if any, were pre-existing damages not caused by SWC.

                              FOURTH AFFIRMATIVE DEFENSE

        76.      Plaintiff has failed to mitigate damages, if any.

                                FIFTH AFFIRMATIVE DEFENSE

        77.      Plaintiff proximately caused her own damages, if any.

                                SIXTH AFFIRMATIVE DEFENSE

        78.      Plaintiff has failed to state a claim against SWC upon which relief can be granted.

                              SEVENTH AFFIRMATIVE DEFENSE

        79.      Plaintiff lacks Article III standing to pursue the claims in the Complaint.




                                                   8
       Case 1:20-cv-00261-WMS-LGF Document 5 Filed 03/30/20 Page 9 of 9




       WHEREFORE, Defendant Southwest Credit Systems, L.P. respectfully demands

judgment against Plaintiff dismissing the Complaint in its entirety together for such other, further

or different relief, not inconsistent herewith, as may be just, equitable and proper, together with

the costs and disbursements of this action.

Dated: March 27, 2020

                                              LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                              /s Brendan H. Little
                                              Brendan H. Little, Esq.
                                              Attorneys for Defendant
                                              Southwest Credit Systems, L.P.
                                              50 Fountain Plaza, Suite 1700
                                              Buffalo, NY 14202
                                              P: 716-853-5100
                                              F: 716-853-5199
                                              E: blittle@lippes.com




                                                 9
